DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to better focus the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10394592. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader version of the claims of the U.S. Patent 10394592.

Instant Application (16/514638)
U.S. Patent No. 10394592
1. A device for hardware virtualization support to handle an interrupt targeted to a running virtual machine (VM), wherein the device comprises: a memory configured to store instructions; and one or more processors coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: 





process a configuration flag (CF) in the host system, wherein the CF enables delivery of a virtual timer to a guest operating system (OS); 




record a virtual interrupt request (IRQ) number of the virtual timer when the CF is set, wherein the virtual IRQ number identifies which of the VM or the host system a physical interrupt targets; and deliver the virtual timer to the guest OS in different manner.
1. A device for hardware virtualization support to handle an interrupt targeted to a running virtual machine (VM), the device comprising:
memory; and
a processor coupled to the memory and configured to:
run the VM;
access, from the running VM, a host system of the device, wherein the host system is accessible by a hypervisor configured to launch the VM;



process, by the host system, a configuration flag (CF) in the host system that enables delivery of a virtual timer of the host system to a guest operating system (OS), wherein the virtual timer is controlled by the host system;

record, by the host system, a virtual interrupt request (IRQ) number of the virtual timer when the CF is set, the virtual IRQ number identifying which of the running VM or the host system a physical interrupt targets; and
process, by the hypervisor, the virtual IRQ number to deliver the virtual timer to the guest OS in a first manner when the virtual IRQ number indicates that the physical interrupt is targeted to the running VM and in a second manner when the virtual IRQ number indicates that the physical interrupt is targeted to the host system, wherein the first manner delivers the virtual timer to the quest OS without loading a host OS state.



Claim 1 of the U.S. Pat. 10394592 discloses every element of claim 1 of the instant application.  
In particular, the instant application, as mapped out in corresponding bolded sections above, is a much broader system version of system claim 1 of U.S. Pat. 10394592. As shown above, each bolded sections of the instant application is a broader rewording of the corresponding bolded sections of U.S. Pat. 10394592.
Therefore, when viewed as a whole, claim 1 of the instant application is a broader variant of the U.S. Patents.  Therefore it is rejected.
As per claims 10-12 they are reworded and broader system and method versions of claim 1 of the instant application that disclose broader but similar substantive subject matter of claim 1.  Therefore, they are also rejected.
As per the dependent claims of the instant application they correspond variously to dependent claims of the U.S. Patent.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular the newly added limitation in the claims 3 of “a second manner delivers the virtual timer to the guest OS while loading a host OS state when the virtual IRQ number indicates that the physical interrupt targets the host system” is not supported by the specification or the previously presented claims.  By claiming that the virtual timer is delivered to the guest OS when virtual IRQ number indicated that the physical interrupt targets the host system, the claims seem to indicate that the virtual number (of the virtual timer) is delivered to the guest OS regardless what the virtual IRQ number is targeted towards.  However, this is not in accordance with what is described in the specification.  In paragraphs [0024], and [0025] of the specification, it is disclosed that the “virtual IRQ number” is used so that if it is targeted towards a “host OS” then it is “assigned” to the “host OS”, and if it is targeted towards a “running VM” then it is “assigned” to the “running VM”.  The whole point of having a “virtual IRQ number” is to avoid having to load the “host OS” first before loading the “running VM” in order to handle a virtual timer interrupt with the “virtual IRQ number”.  As a result, claim 3 is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages lacks antecedent basis:
Claims 1, 10 and 12: “the VM”. 

The following claim languages are not clear and indefinite:
As per claims 1 and 10-12 it is not clear what a "host system" can be (e.g. kernel of the "running virtual machine" or a hypervisor outside of the virtual machine).  It is also not clear if the “virtual timer” belongs to the “running virtual machine” or the “host system” or some other virtual machine. 
It is not clear if the “guest operating system” belongs to the “running virtual machine” or the “host system”; or another virtual machine that is not running. Is there a “guest operating system” in both the “running virtual machine” and the “host system”?
It is not clear what the “virtual interrupt request number” can be (e.g. timer value of the “virtual timer”; or an interrupt ID of the “virtual timer”).
It is not clear if “physical interrupt” corresponds to the “virtual timer” or some other hardware device that the “running VM” or the “host system” uses.  As a result it is not clear if the “physical interrupt” is a timer interrupt or it is an I/O interrupt or something else that is capable of sending interrupts.
It is not clear if the “configuration flag” is a permanent setting of the “host system” or it is a setting “in the host system” that changes with every interrupt.

As per claims 1 and 12 it is not clear if the “virtual timer” is delivered in “different manner” based on the “virtual IRQ number” or by the content of the “virtual timer”.  It is also not clear what the “different manner” can be, what is it “different” in comparison with? Is the different manner different from what the “CF enables?” Who is responsible for the “delivering” (e.g. “the running virtual machine”; or the “host system”).

As per claims 10 and 11 it is not clear if the “IRQ number” is used to “deliver the virtual timer to a guest operating system” or not.  If it is used, then it is not clear how it is used since the claims do not make use of the IRQ number in relation to the “delivery” of “virtual timer” in any meaningful way.

As per claims 3, 4, 14 and 15, it is not clear if the “host OS” loaded in the “running VM” or it is loaded in the “host system”.

As per claim 6 it is not clear if the “guest OS state” that is “returned” to is a state of the “guest operating system” of claim 1, or it is a guest OS state of another VM or the “host system”.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under U.S.C. 103 as being unpatentable over Zeng et al (U.S. Pat. 9355050) as modified by Dall et al (KVM/ARM: The Design and Implementation of the Linux ARM Hypervisor; ASPLOS'14, March 1-4, 2014).
Dall reference has been previously cited.

As per claim 1 Zeng teaches the invention substantially as claimed including a device for hardware virtualization support to handle an interrupt targeted to a running virtual machine (VM) (abstract), wherein the device comprises: a memory configured to store instructions; and one or more processors coupled to the memory and configured to execute the instructions (Figs. 3, 7 and 8, col 8 lines 35-52), which cause the processor to be configured to: 
	process a configuration flag (CF) in the host system, wherein the CF enables delivery of a interrupt to a guest operating system (OS) (abstract, Figs. 1 and 2, item 204, col 5 lines 25-65, col. 6 lines 22-53, col 7 lines 6-22; col 5 lines 47-59, col 8 line 61- col 9 line 5, Figs 4 and 5, stored configuration of interrupt security group identifier allows for virtual interrupts to be directly delivered to non-secure guest of a host SoC system); 
record a virtual interrupt request (IRQ) number of the interrupt when the CF is set (col 11 lines 31-36, col 12 lines 5-48 when the interrupt Security group identifier is set to 1, then record interrupt number and interrupt direct assignment value into available registers), wherein the virtual IRQ number identifies which of the VM or the host system a physical interrupt targets (col 6 lines 16-21; col 8 lines 53-59, col 9 lines 14-20, 46-56, col 10 line 65 – col 11 line 7 interrupt number and direct assignment values that are stored in registers are used to determine whether a physical interrupt is directed towards a HLOS guest or VMM); and deliver the interrupt to the guest OS in different manner (Figs. 5, 6, col 11 line 37- col 12 line 58 different steps are taken to deliver interrupt to either the HLOS guest or the VMM).
	Zeng does not explicitly teach that the interrupt of the virtualization environment can be from a virtual timer. 
	However, Dall explicitly teaches that the interrupt of the virtualization environment can be from a virtual timer (pgs. 335-336 Time Virtualization Section; pgs. 339-340 Section 3.6: ARM architecture provides timers that are globally accessible by host or guest level software components; KVM/ARM, which is a split-mode kernel that includes Linux kernel and a split hypervisor (pg. 337), record virtual timer counters for other virtual CPU of a VM when time slice of a current virtual CPU of the VM has expired, which causes VM switch to hypervisor/host level so that the hypervisor can deliver virtual interrupt of the expired virtual timer to the virtual CPU of the VM; and the recorded virtual timer counters are processed at a future time by the hypervisor  to raise a virtual interrupt to the VM).  
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Zeng and Dall since both are directed towards implementation of virtualization environment on different hardware environments.  One with ordinary skill in the art would be motivated to incorporate the teachings of Dall into that of Zeng because Dall teaches a way to effectively implement virtualized environment on ARM hardware (pg. 333 abstract, section 1). 

As per claim 2 Zeng teaches wherein the physical interrupt is taken in a hypervisor mode, and wherein the processor is further configured to perform virtualization for the physical interrupt taken in the hypervisor mode (col 8 lines 54-67, col 10 lines 35-50, col 13 lines 1-35 VMM handles a physical interrupt and virtualizes it in order to deliver to either the VMM or a HLOS guest at a later time).  

As per claim 3 Zeng as modified by Dall teaches wherein a second manner delivers the virtual timer to the guest OS while loading a host OS state when the virtual IRQ number indicates that the physical interrupt targets the host system (Zeng Figs. 5 and 6, col 11 line 62 – col 12 line 58, col 13 lines 20-35, col 9 lines 26- col 10 line 2 interrupts that are owned by a HLOS guest are indicated by stored interrupt direct assignment identifiers; and based on the identifiers availability of a target processor can be checked, and if the target processor is not available then the interrupts is targeted to a host system/VMM and causing the VMM to handle the interrupts first before passing it ultimately to the HLOS guest; Dall pgs. 335-336 Time Virtualization Section; pgs. 339-340 interrupts can be associated with virtual timers).  

As per claim 4 Zeng as modified by Dall teaches wherein a first manner delivers the virtual timer to the guest OS without loading a host OS state when the virtual IRQ number indicates that the physical interrupt is targeted to the running VM (Zeng Figs. 5 and 6, col 11 line 62 – col 12 line 58, col 13 lines 20-35 interrupts that are owned by a HLOS guest are indicated by stored interrupt direct assignment identifiers; and based on the identifiers availability of a target processor can be checked, and if the target processor is available then the interrupts can be directly routed to the HLOS guest without having to load a VMM; Dall pgs. 335-336 Time Virtualization Section; pgs. 339-340 interrupts can be associated with virtual timers).  

As per claim 5 Zeng teaches wherein a second manner includes loading the host OS state when the virtual IRQ number indicates that the physical interrupt is targeted to the host system (Figs. 5 and 6, col 11 line 62 – col 12 line 58, col 13 lines 20-35 interrupts that are owned by a HLOS guest are indicated by stored interrupt direct assignment identifiers; and based on the identifiers availability of a target processor can be checked, and if the target processor is not available then the interrupts is targeted to a host system/VMM and causing the VMM to be loaded in order to handle the interrupts first before passing it ultimately to the HLOS guest; col 11 lines 56-62 the interrupt direct assignment values can also indicate that the interrupts belong to a host/VMM, so the VMM can be loaded to handle the interrupts).  

As per claim 6 Zeng as modified by Dall teaches wherein, the instructions further cause the processor to be configured to: update a generic interrupt controller (GIC) list register with an IRQ corresponding to the virtual IRQ number; and 4Atty. Docket 4576-46601 (84218909US05) return back to a guest OS state (Zeng col 9 lines 44-59, col 12 lines 21-55, Fig. 5 registers that are associated with a HLOS guest is loaded with interrupt number and interrupt direct assignment value so that the HLOS guest can handle it immediately w/o switching to VMM context; Dall pg. 339 section 3.5: registers of the HLOS guest can be a GIC list register).  

As per claim 7 Zeng teaches wherein the instructions further cause the processor to be configured to record the virtual IRQ number in a timer device tree entry (col. 9 lines 41-56, col 10 lines 28-31 interrupt numbers and direct assignment values are entries that are stored in list register structures, which can be anything such as a linked list; one with ordinary skill in the art would be able to see that under Broadest Reasonable Interpretation a timer device tree is just a type of structure that can be used to store register values, therefore it is obvious that the list register structures could be a timer device tree).  

As per claim 8 Zeng teaches wherein the instructions further cause the processor to be configured to specify the virtual IRQ number to be recorded (col. 9 lines 41-56, col 10 lines 28-31; col 11 lines 31-36, col 12 lines 5-48).  

As per claim 9 Zeng as modified by Dall teaches wherein the instructions further cause the processor to be configured to specify the virtual IRQ number according to a physical IRQ number that is delivered once the virtual timer is expired (Zeng col 11 lines 31-36, col 12 lines 5-48 interrupts are associated with interrupt numbers and direct assignment numbers; Dall: pgs. 339 and 340 section 3.6 last paragraph: software timers, that triggers timer interrupts, are set with an expiration time value).  

As per claim 10 it is a broader reworded version of system claim 1, however it does have added limitations of “run the VM; access a host system of the apparatus from the running VM”.  These are taught by Zeng in Fig. 1, col 5 lines 47-50, col 12 lines 26-32, 48-55 HLOS guest are running VMs that can access registers that are setup by host SoC system.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

As per claim 11 it is a broader reworded version of system claim 1.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

As per claims 12-15 they are broader method versions of system claims 1-4.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-4, respectively. 

As per claim 16 Zeng teaches wherein the host system is accessible by a hypervisor configured to launch the VM (col 5 lines 25-65 VMM is a hypervisor that launches and manages execution of virtual machines).

As per claim 17 Dall teaches wherein the virtual timer is controlled by the host level (pg. 339, KVM/ARM controls the VM virtual timers since it handles VM virtual timer interrupts and determines when other virtual timers are going to expire).

As per claims 18 and 19 they are broader system claims of claims 16 and 17.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 16 and 17, respectively.

As per claim 20 it is a broader method version of claim 16.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 16.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198